ITEMID: 001-95862
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: KRZOS v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Piotr Krzos, is a Polish national who was born in 1959 and lives in Wroclaw. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was arrested by the police in Wrocław on 14 April 2004. On 17 April 2004 the Łódź-Widzew District Court remanded him in custody on suspicion of murder and forgery. The court found that, if released, the applicant could tamper with evidence and influence witnesses. It further noted that he was wanted in connection with other crimes and had changed his place of residence several times.
Between 14 April 2004 and 15 October 2006 the applicant was serving a prison sentence imposed in criminal proceedings before the Ostrołeka District Court.
The applicant’s detention was subsequently extended by the Łódź Regional Court on 6 July and 5 October 2004 and on 4 January and 24 March 2005.
On 18 August 2005 the Łódź Court of Appeal extended the applicant’s detention until 30 November 2005.
On 16 November 2005 the prosecution service filed a bill of indictment with the Łódź Regional Court. The applicant was charged with murder, among other offences.
Between 29 November 2005 and 22 November 2006 the applicant’s detention was extended on four occasions.
On 15 October 2006 the applicant began serving a five-year term of imprisonment imposed on him in another set of proceedings (before the Bydgoszcz District Court).
On 11 April, 26 June and 2 September 2007 the Regional Court again extended the applicant’s detention.
The applicant unsuccessfully appealed against numerous decisions extending his detention.
On 8 December 2008 the Regional Court gave judgment convicting the applicant as charged. The applicant was sentenced to 25 years’ imprisonment. The court also extended the applicant’s detention.
On 3 July 2009 the applicant’s lawyer appealed.
It appears that the criminal proceedings against the applicant are still pending.
On 14 April 2004 the applicant was arrested at his home in Wrocław by four police officers. He submits that he was severely beaten and did not receive medical assistance when he arrived at the police station. He claims that he sustained injuries to his head and spine. The incident was witnessed by members of his family, who were traumatised as a result.
On 25 April 2004 the applicant filed a criminal complaint against the police officers, alleging that they had ill-treated him during his arrest.
On 30 March 2005 the Wrocław Stare Miasto District Prosecutor discontinued the investigation into the applicant’s allegations of an abuse of power by the police officers causing him injuries. The prosecutor held that there was insufficient evidence to support the applicant’s assertion that the police officers had committed an offence.
It appears that the applicant did not appeal against that decision.
The relevant domestic law and practice concerning the imposition of pretrial detention (aresztowanie tymczasowe), the grounds for its extension, release from detention, and the rules governing other “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006, and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
